DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 24 is objected to because of the following informalities: 
 In Claim 24, lines 8 and 9, the phrase “operate the one or more scanning optics to obtain a plurality of first range measurement” should be changed to -- operate the one or more scanning optics, using a first angular resolution, to obtain a plurality of first range measurement -- .  
Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 14-21 and 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,249,192 (Crouch et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 14-21 and 23-33 of the instant application are encompassed by claims 1-18 of US Patent No. 11,249,192 (Crouch et al).
Instant Application No. 16/464,108 (Claims 14, 24 and 32)
US Patent No. 11,249,192 (Claims 1, 10 and 17)
          A method for operating a scanning laser ranging system, comprising: 
          operating the scanning laser ranging system, using a first angular resolution, to obtain a plurality of first range measurements in a field of view of the scanning laser ranging system;
        A method for operating a scanning laser ranging system, comprising:    
        operating the scanning laser ranging system, using a first angular resolution, to obtain a plurality of first range measurements in a field of view of the scanning laser ranging system (i.e., see Claims 1, 10 and 17 of US Patent No. 11,249,192);
          assigning a second angular resolution to a particular range gate of a plurality of range gates using one or more first range measurements corresponding to the particular range gate of the plurality of range gates;
         assigning a second angular resolution to a particular range gate of a plurality of range gates using one or more first range measurements corresponding to the particular range gate of the plurality of range gates and a spatial resolution for the particular range gate (i.e., see Claims 1, 10 and 17 of US Patent No. 11,249,192);
         operating the scanning laser ranging system, using the second angular resolution assigned to the particular range gate of the plurality of range gates, to obtain a plurality of second range measurements; and
         operating the scanning laser ranging system, using the second angular resolution, the dilated minimum angle, and the dilated maximum angle assigned to the particular range gate of the plurality of range gates, to obtain a plurality of second range measurements (i.e., see Claims 1, 10 and 17 of US Patent No. 11,249,192); and
controlling an autonomous vehicle using the plurality of second range measurements.

controlling an autonomous vehicle using the plurality of second range measurements (i.e., see Claims 1, 10 and 17 of US Patent No. 11,249,192).



	Regarding claim 15, as similarly described above, Crouch et al discloses 
wherein assigning the second angular resolution to the particular range gate of the plurality of range gates comprises assigning the second angular resolution using a target spatial resolution for the particular range gate (i.e., see Claim 1 of US Patent No. 11,249,192).
Regarding claim 16, as similarly described above, Crouch et al discloses
wherein the first angular resolution is larger than the target spatial resolution (i.e., see Claim 4 of US Patent No. 11,249,192).
Regarding claim 17, as similarly described above, Crouch et al discloses
further comprising determining the target spatial resolution using at least one of a predetermined value or a predetermined fraction of a size of an object in the field of view, the predetermined value is less than or equal to ten centimeters (i.e., see Claim 5 of US Patent No. 11,249,192).
Regarding claim 18, as similarly described above, Crouch et al discloses
wherein operating the scanning laser ranging system to obtain at least one of the plurality of first range measurements or the plurality of second range measurements comprises operating the scanning laser ranging system to scan using a saw-tooth scan trajectory (i.e., see Claim 6 of US Patent No. 11,249,192).
	Regarding claim 19, as similarly described above, Crouch et al discloses
wherein the first angular resolution is about ten to one hundred times the second angular resolution (i.e., see Claim 4 of US Patent No. 11,249,192).
	Regarding claim 20, as similarly described above, Crouch et al discloses
further comprising determining, using a characteristic range of the particular range gate of the plurality of range gates, a reference path delay for obtaining the plurality of second range measurements, wherein operating the scanning laser ranging system comprises delaying a reference signal used by the scanning laser ranging system to obtain the plurality of second range measurements by the reference path delay (i.e., see Claim 7 of US Patent No. 11,249,192).
	Regarding claim 21, as similarly described above, Crouch et al discloses
wherein operating the scanning laser system to obtain the plurality of second range measurements comprises operating the scanning laser system to avoid scanning angle spaces with no returns (i.e., see Claims 1-9 and 14 of US Patent No. 11,249,192).
	Regarding claim 23, as similarly described above, Crouch et al discloses
wherein the particular range gate of the plurality of range gates is associated with a portion of an angular space of the field of view of the scanning laser ranging system, and the one or more first range measurements are greater than a minimum range assigned to the particular range gate and less than a maximum range assigned to the range gate (i.e., see Claim 9 of US Patent No. 11,249,192).
	Regarding claim 25, as similarly described above, Crouch et al discloses
wherein the processing circuit is configured to assign the second angular resolution to the particular range gate of the plurality of range gates using a target spatial resolution for the particular range gate of the plurality of range gates (i.e., see Claim 10 of US Patent No. 11,249,192).
Regarding claim 26, as similarly described above, Crouch et al discloses
wherein the first angular resolution is larger than the target angular resolution (i.e., see Claim 12 of US Patent No. 11,249,192).
Regarding claim 27, as similarly described above, Crouch et al discloses
wherein the processing circuit is configured to operate the scanning optics to scan using a saw-tooth scan trajectory to obtain at least one of the plurality of first range measurements or the plurality of second range measurements (i.e., see Claim 13 of US Patent No. 11,249,192).
Regarding claim 28, as similarly described above, Crouch et al discloses
wherein the first angular resolution is about ten to one hundred times the second angular resolution (i.e., see Claim 12 of US Patent No. 11,249,192).
Regarding claim 29, as similarly described above, Crouch et al discloses
wherein the processing circuit is configured to determine a reference path delay for obtaining the plurality of second range measurements using a characteristic range of the particular range gate of the plurality of range gates and delay a reference signal used to obtain the plurality of second range measurements by the reference path delay (i.e., see Claim 15 of US Patent No. 11,249,192).
Regarding claim 30, as similarly described above, Crouch et al discloses
wherein the processing circuit is configured to operate the one or more scanning optics to avoid scanning angle spaces with no returns to obtain the plurality of second range measurements (i.e., see Claims 10-16 of US Patent No. 11,249,192).
Regarding claim 31, as similarly described above, Crouch et al discloses
further comprising a detector array configured to receive a return signal responsive to the modulated optical signal transmitted by the one or more scanning optics, wherein the processing circuit is configured to determine at least one second range measurement using the return signal (i.e., see Claim 14 of US Patent No. 11,249,192).
Regarding claim 33, as similarly described above, Crouch et al discloses
comprising instructions that cause the one or more processors to control the autonomous vehicle to avoid a collision with an object (i.e., see Claim 18 of US Patent No. 11,249,192).

Allowable Subject Matter
5.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Claims 14-33 are allowed (if overcome the double patenting and the objection above).

7.	The following is an examiner’s statement of reasons for allowance: 
Claims 14-33 are allowable because Villeneuve et al (US Patent No. 10,520,602), Ruff et al (Pub. No.: US 2009/0002679), and Kaneda (Pub. No.: US 2017/0350964), takes alone or in combination, fails to teach operating the scanning laser ranging system, using a first angular resolution, to obtain a plurality of first range measurements in a field of view of the scanning laser ranging system, assigning a second angular resolution to a particular range gate of a plurality of range gates using one or more first range measurements corresponding to the particular range gate of the plurality of range gates; operating the scanning laser ranging system, using the second angular resolution assigned to the particular range gate of the plurality of range gates, to obtain a plurality of second range measurements; and controlling an autonomous vehicle using the plurality of second range measurements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                       Conclusion
8.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hinderling et al (US Patent No. 10,345,434) discloses time of flight measurement apparatus and time of flight measurement method with ambiguity resolution in the real time.

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636